Citation Nr: 1547276	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-10 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) by reason of the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to SMC based on need for regular aid and attendance of another person or by reason of being housebound is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, as a result of chronic sleep impairment, impaired impuluse control, marked social isolation, depressed mood, and emotional detachment, without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  The record evidence is at least in relative equipoise as to whether the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.1-4.14, 4.125, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3,102, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to grant entitlement to a TDIU is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to that issue.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim was satisfied by way of a letter dated in May 2011 that informed the Veteran of the evidence required to substantiate his claim for an increased rating.  The letter also informed the Veteran of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letter provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA and private treatment records, Social Security Adminstration (SSA) records, and VA examination reports.  The Board notes that the Veteran's service treatment records are unavailable for review.  In August 1999, the Veteran was notified that his service treatment records were unavailable.  Additionally, a formal finding was issued in August 1999 that all procedures and efforts to secure the Veteran's service treatment records were diligently followed, and that these records were unavailable. As the Veteran's service treatment records are unavailable, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, the Veteran was afforded a VA examination in May 2011 to determine the nature and severity of his PTSD.  The Board finds that the examination is adequate in order to evaluate the Veteran's service-connected PTSD as it includes a review of the claims file, an interview with the Veteran, and a full examination, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  Only if the record is inadequate or if there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  The mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course.  In this case, neither the Veteran nor his representative has alleged that the Veteran's PTSD has worsened in severity since the last VA examination.  Rather, they argue that the evidence reveals that the Veteran's PTSD has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Nor does the evidence indicate a worsening of the Veteran's PTSD symptoms.  Therefore, while the Board notes the length of time since the Veteran's last examination, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim and that no further examinations are necessary.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

The Veteran contends that he is entitled to a higher disability rating for his PTSD, which is currently rated as 70 percent disabling.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Psychiatric disabilities other than eating disorders are rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

The Veteran generally contends that a higher rating is warranted for his PTSD due to the severity of his symptoms.  However, considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 70 percent rating is not warranted for the Veteran's PTSD at any point during the appeal period.

Turning to the evidence of record, the Veteran underwent a VA PTSD examination in May 2011.  The Veteran reported that he continued to be married to his wife of 28 years, but that he experienced ongoing  conflict with her due to irritability, nightmares, and emotional detachment.  He reported a good rapport with his four children, but minimal contact with his step-siblings.  The Veteran indicated that he spends most of his time at home in his room watching television and that he has no friends.  He reported that he almost never goes out with his wife and that he avoids crowds and loud noises.  He also reported episodes of violence in that he was sometimes overly rough with homeless people at work.  The Veteran indicated that he has intrusive thoughts of Vietnam several times per week and nightmares of Vietnam one to two times per week.  He reported that he only sleeps about four to five hours per night.  

On mental status examination, the Veteran appeared clean, neatly groomed, and casually dressed.  His psychomotor activity was unremarkable, and his speech was spontaneous, clear, and coherent.  His attitude was cooperative, his affect was blunted, and his mood was irritable.  The Veteran was oriented to person, time, and place, but he was easily distracted.  His thought process was unremarkable, but his thought content was abnormal, in that he exhibited preoccupation with one or two topics and had instrusive thoughts of Vietnam several times per week.  There was no evidence of delusions or hallucinations, and the Veteran's judgment, intelligence, and insight were all normal.  There was evidence of obsessive/ritualistic behavior in that the Veteran reapeatedly checks doors and windows for safety concerns.  There was no evidence of panic attacks or homicidal thoughts, and the Veteran's memory was normal.  The Veteran had poor impulse control, described as easy loss of temper.  The examiner indicated that the Veteran's PTSD had no effects on most aspects of daily living, but severe effects on other recreational activities.  

The examiner noted the following symptoms of PTSD: recurrent and intrusive distressing recollections of the event; recurrent distressing dreams of the event; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that arouse recollections; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement with others; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response; marked social isolation; anxiety in crowds and loud noises; and irritability with easy loss of temper.  

Regarding the impact of PTSD on the Veteran's functional status and quality of life, the examiner indicated that irritability and anxiety around people cause him to only be able to work the night shift and that irritability, nightmares, and emotional detachment cause him marital conflict.  The examiner also noted that the Veteran was very socially isolated and mistrustful of others, that his only activity was watching television in his room, and that he had no friends.  Additionally, the examiner noted that the Veteran's marked social withdrawal, anxiety in crowds, irritability with easy loss of temper, insomnia, reduced concentration, instrusive thoughts, nightmares, and flashbacks of combat cause the Veteran significant impairment of quality of life.  Overall, the examiner indicated that PTSD signs and symptoms result in deficiencies in judgment, thinking, family relations, work, and mood.  The examiner assigned a GAF score of 48.

A December 2011 VA treatment note shows that the Veteran reported having limited social support and social participation.  He reported that he had been married to his wife for 30 years, but that they have been separated several times for many years.  The Veteran denied any history of suicidal or homicidal ideation.  He reported increased depressive and PTSD symptomatology, such as depressed mood, low motivation, irritability, poor sleep, nightmares, and low energy, secondary to his medical problems and functional limitations.  On examination, the Veteran was alert and oriented to person, place, and time.  He was well-groomed and neatly dressed.  The Veteran was cooperative and pleasant, and rapport was easily established and maintained.  Eye contact was appropriate, and there was no evidence of psychomotor agitation or retardation.  The Veteran's mood was described as "sometimes depressed," and his affect was normal in range and relatedness.  His speech was fluent, grammatically correct, articulate, and normal in prosody.  The Veteran's thought process was goal-directed, relevant, and logical, and he denied the presence of hallucinations.  His attention and concentration appeared appropriate, his remote and recent memory appeared intact, and his insight and judgment were adequate.  The Veteran obtained an overall score of 9/35 on The Dieners Life Satisfaction Scale indicating significantly decreased overall satisfaction with his life which he attributed to his decline in health.

During a January 2012 PTSD group counseling session, the Veteran presented with an irritable mood and congruent affect.  He offered feedback and answered questions in an angry manner and appeared frustrated and irritable.  At the end of the group, the Veteran became tearful.  

An August 2013 VA psychiatry note shows that the Veteran reported that his depression and irritability had been stable.  He indicated that his sleep impairment had worsened, but that his marital relationship had improved overall.  The Veteran denied any other anxiety problems, mania, hypomania, or psychosis.  On mental satus examination, that Veteran displayed causal dress and fair grooming, and he was calm and cooperative.  The Veteran had fair eye contact and intact cognitive function, and he was oriented to person, place, and time.  The Veteran's attention was intact, and his concentration was grossly intact.  His affect was constricted, congruent, dysphoric, and non-liable, and his mood was depressed.  The Veteran speech, language, thought processes, and thought content were all normal.  His insight was fair, and his judgment was good.  The Veteran was assigned a GAF score of 55.  

A December 2013 VA treatment note shows that the Veteran reported that he is close to his four daughters.   He indicated that he had been feeling less depressed in the last few months.  A mental status examination was normal.  A February 2014 VA psychiatry note shows that the Veteran reported that his depression and irritability had been stable.  He indicated that he had been sleeping four to five hours per night and that his marital relationship had improved.  On mental status examination, that Veteran displayed causal dress and fair grooming, and he was calm and cooperative.  The Veteran had fair eye contact and intact cognitive function, and he was oriented to person, place, and time.  The Veteran's attention was intact, and his concentration was grossly intact.  His affect was constricted, congruent, and non-liable, and his mood was less irritable.  The Veteran speech, language, thought processes, and thought content were all normal.  His insight was fair, and his judgment was good.  

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that the Veteran's PTSD most nearly approximates occupational and social impairment with deficiencies in most areas, consistent with the currently assigned 70 percent rating.  The above-cited evidence establishes that, pertinent to the current claim, the Veteran has experienced such psychiatric symptoms as chronic sleep impairment, impaired impuluse control, marked social isolation, depressed mood, and emotional detachment.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture with deficiencies in most areas.  Nonetheless, the overall disability picture demonstrated by the evidence is not consistent with total occupational or social impairment, as is required for the maximum, 100 percent disability rating.

The maximum schedular rating of 100 percent is not warranted in this case because there is not total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

In this regard, there is no documentation of syptoms such as gross impairment in thought processes or communication; in fact, the Veteran has been consistently able to actively communicate both in group and individual therapy.  While the May 2011 VA examiner noted abnormal thought content due to instrusive thoughts of Vietnem, there is no evidence of any resulting gross impairment in thought processes or communication due to these instrusive thoughts.  To the contrary, the medical evidence consistently reflects that the Veteran has logical and coherent thought processes, and normal, unremarkable speech patterns.  The medical evidence also consistently shows that the Veteran was oriented to time and place during examinations and appointments.  Similarly, all of the examination reports and treatment records reflect the Veteran consistently presents well dressed and groomed, and thus there is no evidence of an inability to perform activities of daily living, such as the maintenance of minimal hygiene.  Additionally, the Veteran consistenly denied persistent delusions or hallucinations; grossly inappropriate behavior has not been documented; there has not been persistent danger of hurting self or others noted; and memory loss for names of close relatives, own occupation, or own name or similar symptoms has not been shown.  

Further, total occupational and social impairment has not been shown.  While the record demonstrates marked social isolation and emotional detachment, the evidence also shows that the Veteran has maintained a 30-year marriage to his wife, has a good relationship with his four children, and regurlarly attends group therapy.  

Additionally, the Board notes that the Veteran was assigned GAF scores between 48 and 55.  A score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). Here, the Veteran's GAF scores are reflective of serious impairment of employment, which is addressed in the TDIU discussion below.  However, these scores demonstrate some residual capacity to work and, thus, not total occupational impairment as contemplated in DC 9411.

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan, supra.

The Board has considered a staged rating, but finds that the Veteran's symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms are contemplated by a 100 percent rating.  It is also clear that the Veteran has not manifested total occupational and social impairment at anytime during the claims period.  38 C.F.R. §§ 4.7 , 4.21.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher rating during the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7 , 4.21.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  However, this appeal only involves evaluation of PTSD, a single disability.  As the Board has fully considered all of the Veteran's symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

III. TDIU

The Veteran contends that his PTSD renders him unable to obtain and maintain substantially gainful employment.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Here, the Veteran's PTSD has been rated as 70 percent disabling for the entire appeal period.  He is not service-connected for any other disability.  Thus, the Veteran's 70 percent disability rating for PTSD meets the criteria for a schedular TDIU rating under 38 C.F.R. § 4.16(a)  for the entire appeal period.

The record shows that the Veteran last worked in a substantially gainful occupation in November 2010 as a security officer.  See April 2011 VA 21-8940.  

In addition to his service-connected PTSD, the Veteran also suffers from a nonservice-connected cervical spine condition, which has also been found to be a significant factor in the Veteran's unemployability.  See May 2011 VA Examination; SSA Records.  In fact, the record reflects that the Veteran left his job in November 2010 because he underwent cervical spine surgery.  However, the Board observes that the focus of a TDIU rating should not be on the Veteran's unemployment and the reasons why he is unemployed; rather, the focus must be on whether his service-connected PTSD renders him unable to secure or follow substantially gainful employment.  In the present case, the medical evidence is in relative equipoise on the question of whether the Veteran would be unable to secure or maintain substantially gainful employment due to his service-connected PTSD alone.  In other words, even if his nonservice-connected spine disability was not present, he still would be unable to obtain or maintain substantially gainful employment because of the severity of his PTSD.  

In this regard, the Board first observes that the Veteran's 70 percent disability rating for PTSD, in and of itself, demonstrates limited residual ability to obtain and maintain substantially gainful employment.  As discussed above, his GAF scores in the 40s range are indicative of serious impairment in social and occupational functioning to include an inability to hold a job.  Additionally, the evidence of record shows that even before he suffered a cervical spine disability, the Veteran's PTSD significantly affected his occupational functioning.  A July 2005 VA examiner indicated that the Veteran's PTSD symptoms "interfere[d] moderately with his ability to function as a security guard" and that the symptoms "interfere[d] markedly with his ability to function in the workplace at any time other than when there are few people around."  Similarly, the aforementioned May 2011 VA examiner noted that due to "marked irritability and anxiety around others" the Veteran can only work at night and has conflict with others at work.  In an April 2014 letter, the Veteran's treating psychiatrist indicated that the Veteran "has been experiencing particularly severe PTSD symptoms" and that "[d]ue to these severe syptoms (particularly avoidance and irritability), he will have difficulty when in the presence of other individuals and can have periodic interpersonal problems."  The psychiatrist opined that as a result of these problems, the Veteran "will have anticipated chronic difficulities with securing and maintaining employment."  

On the other hand, the May 2011 PTSD examiner opined that the Veteran is considered employable on the basis of PTSD because his cervical spin disorder caused his unemployment.  Similarly, a May 2011 TDIU examiner opined that the Veteran's nonservice-connected cervical spine disability rendered him unable to obtain or maintain a substantially gainful employment.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering the evidence for and against the claim, the Board finds the evidence at least equipoise as to whether the Veteran's service-connected PTSD has rendered him unemployable.  As such, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD for the entire appeal period.  The claim, therefore, is granted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340 , 3.341, 4.16.

ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

The Veteran also seeks entitlement to special monthly compensation (SMC) by reason of the need for regular aid and attendance of another person or by reason of being housebound.

The Board notes that, to date, the Veteran has not been scheduled for appropriate VA examination to determine whether he is in need of the regular aid and attendance of another person or is housebound as a result of service-connected disabilities.  The Board observes in this regard that VA's duty to assist Veterans includes scheduling an examination where necessary.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine whether he is in need of the regular aid and attendance of another person or is housebound as a result of service-connected disabilities.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79   (2006).

Additionally, as the record indicates that the Veteran receives ongoing VA mental health treatment, any current VA treatment records should be obtained on remand.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any current VA treatment records dated from March 2014 to the present.  

2. Thereafter, schedule the Veteran for appropriate examination to determine whether he needs the regular aid and attendance of another person or is housebound as a result of his service-connected disabilities.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  All necessary tests should be conducted.  

The examiner should render an opinion as to whether the Veteran's service-connected disabilities result in physical or mental impairment that render him so helpless as to require the regular aid and attendance of another person or render him permanently housebound by reason of his disabilities.

The examiner should discuss the following criteria in offering an opinion as to whether the Veteran is in need of regular aid and attendance of another person: (1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) the inability of the Veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness; (4) the inability of the Veteran to attend to the wants of nature; or (5) the presence of incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.

A complete rationale must be provided for each opinion expressed.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


